Title: From George Washington to Ezekiel Cheever, 14 July 1779
From: Washington, George
To: Cheever, Ezekiel


        
          sir
          Head Qrs [New Windsor] July the 14: 1779
        
        I have appointed Colo. Thomas Nixon to receive and forward to Camp the Recruits coming from the Massachusetts’ State; and I request that you will deliver on his order or receipt whatever number of Arms and Accoutrements complete he may require for them. I do not know what number of Men there will be, or I should ascertain the quantity to be delivered. I am sir Yr Most Obedt sert
        
          G. Washington
        
      